EXHIBIT 10.2

 

CONFIRMATION OF GUARANTY

BY

PRIMAL BILLING SYSTEMS, INC.

 

THIS CONFIRMATION OF GUARANTY (this “Agreement”) is given on this 30th day of
June 2005 by PRIMAL BILLING SYSTEMS, INC. (“Guarantor”), to Lightbridge, Inc.
(“Beneficiary”).

 

RECITALS:

 

A.                                   Wireless Billing Systems, a California
corporation (“Wireless”), executed that certain Secured Promissory Note dated
May 26, 1999, in the principal amount of Two Million Two Hundred Thirty-Eight
Thousand Two Hundred Forty-Two Dollars ($2,238,242.00) in favor of Corsair
Communications, Inc. (“Corsair”) (the “Original Note”); and

 

B.                                     Wireless executed that certain Note
Agreement dated as of January 1, 2001 (the “Note Agreement”), and that certain
Amended and Restated Secured Promissory Note on January 1, 2001, in the
principal amount of One Million Six Hundred Ninety-Six Thousand Three Hundred
Ninety-Four Dollars and Eighteen Cents ($1,696,394.18) in favor of Corsair
(together, the “January 2001 Amended Note”); and

 

C.                                     Wireless and Corsair executed a letter
agreement dated December 20, 2001, revising the terms of the January 2001
Amended Note.  The January 2001 Amended Note, as amended by said letter
agreement (the “December 2001 Amended Note”), amended and restated the Original
Note; and

 

D.                                    Beneficiary succeeded to the assets and
liabilities of Corsair by way of merger;

 

E.                                      Wireless executed that certain 2002
Amended and Restated Secured Promissory Note dated December 27, 2002, in the
principal amount of One Million Seven Hundred Twenty-Two Thousand Four Hundred
Seventeen Dollars ($1,722,417.00) in favor of Beneficiary (the “2002 Amended
Note”), which amended and restated the December 2001 Amended Note;

 

F.                                      Guarantor executed that certain Guaranty
dated as of December 27, 2002 in favor of Beneficiary in order to induce
Beneficiary to agree to the revised payment terms reflected in the 2002 Amended
Note;

 

--------------------------------------------------------------------------------


 

G.                                     Wireless executed that certain 2004
Amended and Restated Secured Promissory Note dated March  27, 2004, in the
principal amount of One Million Five Hundred Nine Thousand Nine Hundred Nineteen
Dollars ($1,509,919.00) in favor of Beneficiary (the “2004 Amended Note”), which
amended and restated the December 2002 Amended Note;

 

H.                                    Guarantor executed that certain Guaranty
dated as of March 27, 2004 in favor of Beneficiary in order to induce
Beneficiary to agree to the revised payment terms reflected in the 2004 Amended
Note;

 

I.                                         The balance of all outstanding
principal and accrued but unpaid interest under the 2004 Amended Note on the
date hereof is Nine Hundred Eighty Two Thousand Two  Hundred Forty Three Dollars
and Forty Cents ($982,243.40) and the 2004 Amended Note matures on December 26,
2006;

 

J.                                        Wireless has requested that the terms
reflected in the 2004 Amended Note be revised in order to reflect a different
repayment schedule for the outstanding debt evidenced thereby, all as set forth
more fully in the 2005 Amended and Restated Secured Promissory Note (the “2005
Amended Note”);

 

K.                                    Beneficiary desires to obtain the
acknowledgment and consent of Guarantor to the 2005 Amended Note and the
confirmation by Guarantor of its obligations under the Guaranty as a condition
to accepting the 2005 Amended Note;

 

NOW, THEREFORE, Guarantor hereby represents, warrants, certifies and agrees in
favor of Beneficiary as follows:

 

1.                                       Acknowledgment, Consent and
Confirmation.  Guarantor hereby (i) acknowledges that Wireless has disclosed to
Guarantor the terms and conditions on which Wireless and Beneficiary desire to
amend and restate the debt owed by Wireless to Beneficiary, and (ii) consents to
the modification of such debt as provided in the 2005 Amended Note.  Guarantor
confirms that (a) the term “Obligations” in the Guaranty shall be deemed to
include all of Wireless’ s obligations under the 2005 Amended Note, as the same
may be further amended or modified from time to time, including the payment of
principal and interest on the terms set forth therein, (b) the Guaranty remains
in full force and effect, and shall be effective as a guaranty of Wireless’s
obligations under the 2005 Amended Note, as the same may be further amended or
modified from time to time, and (c) Guarantor remains, pursuant to the terms of
the Guaranty, obligated to perform its obligations thereunder.

 

2.                                       Binding Effect.  This Agreement shall
be binding upon Guarantor and its respective successors and assigns and shall
inure to the benefit of Beneficiary and its respective successors and assigns.

 

3.                                       Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

--------------------------------------------------------------------------------


 

4.                                       Notices.  The provisions of Section 12
(Notices) of the Guaranty shall apply to this Agreement as if the same was set
out in full herein.

 

5.                                       Counterparts.  This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed as
of the day and year first above written.

 

 

 

PRIMAL BILLING SYSTEMS, INC.

 

 

 

 

 

By:

/s/ William C. Bousema

 

 

 

William C. Bousema, Senior Vice President &

 

 

Chief Financial Officer

 

 

 

 

Accepted as of the

 

date below written:

 

 

 

LIGHTBRIDGE, INC..

 

 

 

 

 

By:

/s/ Timothy O’Brien

 

 

Timothy O’Brien

 

Chief Financial Officer

 

August 2, 2005

 

 

--------------------------------------------------------------------------------